                 Case 2:18-cv-01777-RSM Document 9 Filed 01/18/19 Page 1 of 3




 1                                              THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9    NIKOLAI WEDEKIND, derivatively on            CASE NO.: 2:18-cv-01777-RSM
      behalf of COSTCO WHOLESALE
10
      CORPORATION,                                  DEFENDANT COSTCO
11                                                  WHOLESALE CORPORATION’S
                    Plaintiff,                      CORPORATE DISCLOSURE
12          v.                                      STATEMENT PURSUANT TO FED.
                                                    R. CIV. P. 7.1 AND L.C.R. 7.1
13    HAMILTON E. JAMES, SUSAN
      DECKER, KENNETH D. DENMAN,
14
      RICHARD A. GALANTI, W. CRAIG
15    JELINEK, RICHARD M. LIBENSON,
      JOHN W. MEISENBACH, CHARLES T.
16    MUNGER, JEFFREY S. RAIKES, JOHN
      W. STANTON, and MARY AGNES
17    WILDEROTTER,
18
                    Defendants,
19
      and
20
      COSTCO WHOLESALE CORPORATION,
21

22                  Nominal Defendant.

23

24

25

26

27
     DEF. COSTCO’S CORPORATE DISCLOSURE                       WILSON SONSINI GOODRICH & ROSATI
     STATEMENT                                                    701 Fifth Avenue, Suite 5100
     2:18-cv-01777-RSM                                              Seattle, WA 98104-7036
                                                                      Tel: (206) 883-2500
                                                                      Fax: (206) 883-2699
                 Case 2:18-cv-01777-RSM Document 9 Filed 01/18/19 Page 2 of 3




 1          Pursuant to Federal Rule of Civil Procedure 7.1 and Local Civil Rule 7.1, Nominal

 2   Defendant Costco Wholesale Corporation, a Washington corporation, by and through its

 3   undersigned counsel, state that:

 4          1.      Costco Wholesale Corporation is a publicly traded corporation that has no parent

 5   corporation, and no publicly held corporation owns 10% or more of its stock.

 6   Dated: January 18, 2019
                                                 s/ Barry M. Kaplan
 7                                               Barry M. Kaplan, WSBA #8661
 8                                               Gregory L. Watts, WSBA #43995
                                                 WILSON SONSINI GOODRICH & ROSATI, P.C.
 9                                               701 Fifth Avenue, Suite 5100
                                                 Seattle, WA 98104-7036
10                                               Telephone: (206) 883-2500
                                                 Facsimile: (206) 883-2699
11                                               Email: bkaplan@wsgr.com
12                                               Email: gwatts@wsgr.com

13                                               Attorneys for Defendants Costco Wholesale
                                                 Corporation, Hamilton E. James, Susan Decker,
14                                               Kenneth D. Denman, Richard A. Galanti, W.
                                                 Craig Jelinek, Richard M. Libenson, John W.
15                                               Meisenbach, Charles T. Munger, Jeffrey S.
16                                               Raikes, John W. Stanton, And Mary Agnes
                                                 Wilderotter
17

18
19

20

21

22

23

24

25

26

27

     DEF. COSTCO’S CORPORATE DISCLOSURE                -1-               WILSON SONSINI GOODRICH & ROSATI
     STATEMENT                                                               701 Fifth Avenue, Suite 5100
     2:18-cv-01777-RSM                                                         Seattle, WA 98104-7036
                                                                                 Tel: (206) 883-2500
                                                                                 Fax: (206) 883-2699
              Case 2:18-cv-01777-RSM Document 9 Filed 01/18/19 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on January 18, 2019, I filed the foregoing with the Clerk of the

 3   Court using the CM/ECF system, and served all parties via ECF.

 4   Dated: January 18, 2019

 5
                                                       s/ Barry M. Kaplan
 6                                                     Barry M. Kaplan, WSBA #8661

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     CERTIFICATE OF SERVICE                                                WILSON SONSINI GOODRICH & ROSATI
     2:18-cv-01777-RSM                                                         701 Fifth Avenue, Suite 5100
                                                                                 Seattle, WA 98104-7036
                                                                                   Tel: (206) 883-2500
                                                                                   Fax: (206) 883-2699
